                         Case 4:19-cv-01843-KAW Document 87 Filed 07/28/20 Page 1 of 3



                  1    DENISE M. MINGRONE (SBN 135224)
                       dmingrone@orrick.com
                  2    ROBERT L. URIARTE (SBN 258247)
                       ruriarte@orrick.com
                  3    ORRICK, HERRINGTON & SUTCLIFFE LLP
                       1000 Marsh Road
                  4    Menlo Park, CA 94025
                       Telephone:     650 614 7400
                  5
                       ROBERT M. LOEB (admitted pro hac vice)
                  6    rloeb@orrick.com
                       JAMES A. FLYNN (admitted pro hac vice)
                  7    jflynn@orrick.com
                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                  8    1152 15th Street NW
                       Washington, DC 20005
                  9    Telephone:    202 339 8475
                10     Attorneys for Intervenor SYNOPSYS, INC.

                11
                                                     UNITED STATES DISTRICT COURT
                12
                                               NORTHERN DISTRICT OF CALIFORNIA
                13
                                                          OAKLAND DIVISION
                14

                15     THE CENTER FOR INVESTIGATIVE                  Case No. 4:19-cv-01843-KAW
                       REPORTING AND WILL EVANS,
                16                                                   STIPULATION AND [PROPOSED]
                                       Plaintiffs,                   ORDER TO STAY DISCLOSURE
                17                                                   ORDER UNDER CIVIL L.R. 7-12
                             v.
                18
                       U.S. DEPARTMENT OF LABOR,
                19
                                       Defendant.
                20

                21

                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                         Case 4:19-cv-01843-KAW Document 87 Filed 07/28/20 Page 2 of 3



                 1            PLEASE TAKE NOTICE that the parties to the above-entitled action hereby stipulate as

                 2     follows:

                 3            1.      On July 20, 2020, this Court granted in part Synopsys’ motion for leave to

                 4     intervene, permitting Synopsys to intervene for purposes of appeal. Dkt. No. 79. In the same

                 5     order, this Court stayed its disclosure order until July 27, 2020. Synopsys has since filed notices

                 6     of appeal in this action, Dkt. No. 83, and in the related action, Case No. 20-cv-00693-KAW,

                 7     Dkt. No. 36.

                 8            2.      Synopsys requests that the court enter an order staying this Court’s December 10,

                 9     2019 disclosure order pending final disposition of the appeals of Intervenor Synopsys, Inc., in this
                10     and the related action. Synopsys submits that the standards for a stay pending final disposition of

                11     the appeals are met and, therefore, that disclosure of the requested Synopsys information should

                12     be stayed pending final disposition of the appeals filed by Synopsys. Nos. 20-16414, 20-16416

                13     (9th Cir. docketed July 23, 2020).

                14            3.      Plaintiffs The Center for Investigative Reporting and Will Evans, and Defendant

                15     Department of Labor, stipulate that they do not oppose the entry of the above request.

                16            Pursuant to Local Civil Rule 7-12, and the stipulated non-opposition of Plaintiffs and the

                17     Department of Labor, Synopsys therefore respectfully requests that this Court order that

                18     disclosure be stayed pending final disposition of the appeals and further order of this Court.

                19     Dated: July 23, 2020                          Respectfully submitted,
                20

                21                                                   ORRICK, HERRINGTON & SUTCLIFFE LLP

                22                                                   /s/ Denise M. Mingrone
                                                                     DENISE M. MINGRONE
                23

                24                                                   Attorneys for Intervenor Synopsys, Inc.

                25

                26

                27

                28
ORRICK, HERRINGTON &
   SUTCLIFFE LLP
                                                                                    STIPULATION TO STAY DISCLOSURE PENDING APPEALS
                                                                       -1-                                     [4:19-CV-01843-KAW]
                         Case 4:19-cv-01843-KAW Document 87 Filed 07/28/20 Page 3 of 3



                 1     Dated: July 23, 2020                         DAVID L. ANDERSON
                                                                    United States Attorney
                 2

                 3                                                  /s/ Pamela T. Johann__
                                                                    PAMELA T. JOHANN
                 4                                                  Assistant United States Attorney

                 5                                                  Attorneys for Defendant
                 6

                 7     Dated: July 23, 2020                         THE CENTER FOR INVESTIGATIVE
                                                                    REPORTING
                 8
                                                                    /s/ D. Victoria Baranetsky
                 9                                                  D. VICTORIA BARANETSKY
                10
                                                                    Attorney for Plaintiffs
                11

                12            I, Denise Mingrone, hereby attest that I have obtained the concurrence in the filing of this

                13     document from all parties.

                14                                                  /s/ Denise M. Mingrone
                                                                    DENISE M. MINGRONE
                15

                16
                                                           [PROPOSED] ORDER
                17
                              PURSUANT TO STIPULATION, IT IS SO ORDERED.
                18
                                                                                                S DISTRICT
                                     July 28
                        Dated: ______________, 2020                                          ATE           C
                19                                                                          T
                                                                                                                  O
                                                                                       S




                                                                                                                   U
                                                                                      ED




                                                                                                                    RT



                                                                                                             ERED
                                                                                  UNIT




                20                                                                                O ORD
                                                                    By:                    IT IS S
                                                                                                                          R NIA




                21                                                        HON. KANDIS A. WESTMORE
                                                                          U.S. MAGSITRATE       estmore
                                                                                            JUDGE
                                                                                  NO




                                                                                         andis W
                                                                                            Judge K
                                                                                                                          FO




                22
                                                                                   RT




                                                                                                                      LI




                                                                                           ER
                                                                                      H




                                                                                                                  A




                                                                                                N                     C
                                                                                                                  F
                23                                                                                  D IS T IC T O
                                                                                                          R

                24

                25

                26

                27

                28
ORRICK, HERRINGTON &
   SUTCLIFFE LLP
                                                                                    STIPULATION TO STAY DISCLOSURE PENDING APPEALS
                                                                      -2-                                      [4:19-CV-01843-KAW]
